Title: From John Adams to George Washington Adams, 15 November 1821
From: Adams, John
To: Adams, George Washington



Dear George
Montezillo November 15th. 1821

I thank you for your letter of the 4th. November I am very glad to hear that you are so nearly through Hallams Middle Ages.—I am travelling through the same country from the benevolence of your friend Quincy.—who after travelling through it himself gave me a lease of it for a term.—It is a valuable compendium and I am very glad to find that he gives so great a character of MU RATORI, whose grand collection is in the library of the Massachusetts Academy of Arts and sciences; and whose Annals and antiquities are still in mine. The great work of Sismondi which he quotes with so much respect I have never seen; though I have read his literature of the South of Europe with infinite pleasure.—If your Father has not the Works of this great writer, I hope he will procure them for you, and your Brothers—I owe the imperfect knowledge which I have of this writer, to the friendship of Mr Lyman as I do for the use of 50 other volumes; which but for him I should have never received. I beg you to seek the friendship and correspondence of this Gentleman—
In Vellys history of France—You will find a great part of Hallam, and more in detail. In Mezeray, Father Daniel—Froissard and Phillip de Comines, you already know much is to be found—Hallams account of the feudal system is I believe pritty correct but I own to you I have never had so strong an impression on my imagination and my heart, of the decided despotism of this system, as from the poems, and Novels of Walter Scot—but if I should follow the confused ramblings of my old head, I should never arrive at the conclusion, / that I am your affectionate Grandfather—

John AdamsPS Mr Martin is on his way to the City of Washington
